In an áétioñ to fedover daniágéS for iriedical itialpraetide, assault ánd breach of contract, plaintiff appeals from a judgment of the Supreme Court, Queens County,- entered April 15, 1965, which dismissed the complaint as against- the defendant Joseph Iraei pursuant to CPLR 3212 and severed the action against the remaining defendants. Judgment reversed, with $10 costs and disbursements, and defendant’s motion fori summary judgment deified. In our opinion, triable issues of fact exist. Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.